Order entered October 3, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00998-CV

                         IN RE JOSHUA SALLEY, Relator

          Original Proceeding from the 470th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 470-55157-2014

                                     ORDER

      Before the Court is relator’s petition for writ of mandamus, emergency motion

to stay, and supplemental emergency motion to stay. Based on our review, the

relator’s mandamus record contains unredacted sensitive information, including five

instances of a minor’s full name, in violation of Texas Rules of Appellate Procedure

9.9. See TEX. R. APP. P. 9.9.

      Accordingly, we strike relator’s mandamus record. Relator shall refile its

mandamus record with proper redactions within five days. Failure to do so may

result in the dismissal of this original proceeding without further notice. See TEX.

R. APP. P. 52.7(a)(1).
/s/   KEN MOLBERG
      JUSTICE